



EXHIBIT 10(v)


The Brink’s Company
Richmond, Virginia
Plan for Deferral of
Directors’ Fees
as Amended and Restated as of November 11, 2016
























logoba04.gif [logoba04.gif]





--------------------------------------------------------------------------------






THE BRINK’S COMPANY


PLAN FOR DEFERRAL OF DIRECTORS’ FEES
(Amended and Restated as of November 11, 2016)


1.    Election to Participate.


(a) Any director of The Brink’s Company (the “Company”) who is entitled to
receive fees for services (including, without limitation, (i) retainer fees that
the Company elects to pay in the form of awards of common stock of the Company
(“Common Stock” and, such awards, “Deferred Stock Unit Awards”), (ii) cash
retainer fees that such director elects to receive in the form of Common Stock
(“Stock Retainer Fee Awards”) and other equity awards (collectively, with
Deferred Stock Unit Awards and Stock Retainer Fee Awards, the “Equity Awards”)
granted under the Company Non-Employee Directors’ Equity Plan or any successor
plan thereto (each, a “Company Equity Plan”) or cash dividend equivalent
payments under Equity Awards granted under a Company Equity Plan) as hereinafter
provided may become a participant (“Participant”) in this Plan for Deferral of
Directors’ Fees (the “Plan”) by giving to the Company a written election in
accordance with this paragraph 1. Except as set forth in paragraph 1(c) and
subject to paragraph 7, participation in the Plan shall be effective and
irrevocable as of the last day of the calendar year in which the election is
made, and the Company shall thereupon establish for such Participant a deferred
compensation account or accounts, as applicable (each an “Account”), to which
amounts shall be credited as hereinafter provided. Effective January 1, 2005,
the Company shall maintain a Pre-2005 Cash Account and a Post-2004 Cash Account
for each Participant. A Participant’s Pre-2005 Cash Account shall document any
cash amounts deferred under the Plan by the Participant and any other cash
amounts credited hereunder which were earned and vested prior to January 1,
2005. A Participant’s Post-2004 Cash Account shall document any cash amounts
deferred under the Plan by the Participant and any other cash amounts credited
hereunder on and after January 1, 2005 (including any cash dividend equivalent
payments under Equity Awards deferred in accordance with the Plan), plus any
cash amounts deferred or credited prior to January 1, 2005, which were not
earned or vested as of December 31, 2004. Effective May 2, 2014, the Company
shall maintain an Equity Account for each Participant. A Participant’s Equity
Account shall document any Equity Awards (but not cash dividend equivalent
payments thereon, which shall be documented in the Participant’s Post-2004 Cash
Account) deferred under the Plan by the Participant.
    
(b) Each election made by a Participant in any calendar year shall, at the
Participant’s election, state the following amounts, if any, that shall, in each
applicable case, be deferred and credited to such Participant’s Account(s) on
the respective dates on which such amounts would otherwise become payable or, in
the case of Equity Awards, payable or settled (whichever is later), absent such
deferral election:







--------------------------------------------------------------------------------





(i) the amount, expressed as a percentage (in whole numbers only) from 10% to
100%, of the portion of the annual retainer fee that the Participant elects to
receive in cash for serving as a member of the Board of Directors of the Company
(the “Board”) for the following calendar year, and/or


(ii) the amount, expressed as a percentage (in whole numbers only) from 10% to
100%, of cash fees, if any, for performing Committee or other services for the
Company or any other services at the request of the Chairman of the Board for
the following calendar year, and/or


(iii) the entire amount of Deferred Stock Unit Awards, granted to such
Participant in the following calendar year, and/or


(iv) the entire amount of the Stock Retainer Fee Awards payable to such
Participant in the following calendar year; and/or


(v) the entire amount of cash payments payable to such Participant at any time
as dividend equivalent payments in respect of Equity Awards which are granted to
such Participant in the following calendar year.


(c) Notwithstanding the foregoing, in the event that a Participant first becomes
eligible to participate in the Plan after January 1 of a calendar year, any
election pursuant to this paragraph 1 made by such Participant may be made
within 30 days of such Participant becoming eligible to participate in the Plan
(and shall become irrevocable on such 30th day or such earlier date specified in
the election), and as otherwise required to comply with Treasury Regulation
Sections 1.409A-2(a)(7)(i) and 1.409A-2(a)(7)(ii).


(d) Each election made by a Participant shall also contain a payment election
providing for the manner in which the amounts deferred pursuant to such election
(and any amounts credited or debited thereto) shall be paid from such Account(s)
in accordance with paragraph 3 below. In the case of cash deferrals only
(including, if applicable, cash amounts credited in accordance with paragraph
2(c) below), each such election may also contain an investment election
providing for the manner in which such amounts shall be notionally invested in
accordance with paragraph 2(a) below.
    
2.    Investment Elections; Crediting/Debiting of Account Balances.


(a)
(i) Each Participant, in connection with amounts credited to his or her
Post-2004 Cash Account and Pre-2005 Cash Account in accordance with paragraph 1
above, may, in a manner compliant with Treasury Regulation Section 1.409A-1(o)
and, with respect to the Participant’s Pre-2005 Cash Account, provided that such
investment options qualify as “predetermined actual investments” within the
meaning of Treasury Regulation Section 31.3121(v)(2)–1(d)(2), elect one or more
investment


2

--------------------------------------------------------------------------------





options selected by the Company, in its sole discretion, for the purpose of
crediting or debiting additional amounts to his or her Post-2004 Cash Account
and Pre-2005 Cash Account (each such investment option, an “Eligible Investment
Option”) and the portion of such deferred amounts to be allocated to each such
Eligible Investment Option as specified by the Participant in the applicable
elections made pursuant to paragraph 1 above.


(ii) Notwithstanding anything to the contrary herein, nothing in the Plan shall
require the Company to offer or continue to offer any particular investment
option. In the event that the Company ceases to offer a particular investment
option, each Participant will be permitted to allocate amounts previously
allocated to such discontinued investment option to one or more remaining
Eligible Investment Options.


(iii) Notwithstanding anything to the contrary herein, a Participant shall not
be permitted at any time to allocate amounts deferred into the Participant’s
Post-2004 Cash Account or Pre-2005 Cash Account to the Participant’s Equity
Account or allocate Equity Awards deferred into the Participant’s Equity Account
to the Participant’s Post-2004 Cash Account or Pre-2005 Cash Account.


(b) If a Participant does not make an investment election as described in
paragraphs 2(a)(i) or 2(a)(ii) above with respect to any deferred amount
credited to the Participant’s Post-2004 Cash Account and/or Pre-2005 Cash
Account, then such amount for any calendar quarter shall be increased by the
Plan Rate (as hereinafter defined), compounded quarterly, from and after the
applicable date of credit until the date of payment from such Account. The “Plan
Rate” for any calendar quarter shall be the prime commercial lending rate of
J.P. Morgan Chase & Co. in effect on the last day of the preceding calendar
quarter, or such other rate as the Company may establish for the purpose of the
Plan.


(c) With respect to Equity Awards credited to a Participant’s Equity Account, if
a Participant is entitled, in accordance with the terms of the applicable
Company Equity Plan, to receive cash dividend or dividend equivalent payments,
such payments shall be credited to such Participant’s Post-2004 Cash Account. In
addition, Equity Awards credited to a Participant’s Equity Account are subject
to adjustment under any applicable provision of the applicable Company Equity
Plan under which they were granted.
    
3.    Payments from Accounts.


(a) Each election by a Participant made pursuant to paragraph 1 above in
connection with such Participant’s Post-2004 Cash Account shall also provide
that distributions from such account shall be made in one lump sum or in two or
more annual payments (not exceeding ten), where the amount of each payment shall
be equal to a fraction, the numerator of which is equal to the applicable
portion of the Participant’s remaining Account balances subject to such election
(i.e., the original amounts deferred


3

--------------------------------------------------------------------------------





under such election together with the amounts credited or debited to such
Account in respect of such deferral, as provided in paragraph 2 above, including
since the date of the last preceding installment payment, reduced by the amount
of any prior installment payments) and the denominator of which is equal to the
number of remaining installment payments (including the current installment
payment).


(b) Distributions from each Participant’s Equity Account shall be made in one
lump sum, with Equity Awards allocated to such account distributed in actual
shares of Company common stock, par value $1.00 per share. For purposes of
determining the number of shares of Company common stock to be distributed
pursuant to this paragraph 3(b), the value of Equity Awards shall be considered
equal to the closing price per share of Company common stock as reported on the
New York Stock Exchange on the last business day prior to the day the
distribution is made; provided that any fractional Equity Awards shall be
converted to cash based on the closing price per share of Company common stock
as reported on the New York Stock Exchange, on the last trading day of the month
preceding the month of distribution and shall be paid in cash.


(c) Each election by a Participant made pursuant to paragraph 1 above shall
also, in a manner compliant with Treasury Regulation Section 1.409A-3, specify
whether the distributions provided for in this Paragraph 3 shall commence on (i)
a nondiscretionary and objectively determinable calendar date (within the
meaning of Treasury Regulation Section 1.409A-3(i)(1)) selected by the
Participant, (ii) the Participant’s Separation from Service as a director of the
Company (within the meaning of Section 409A) or (iii) the earlier of such dates
or a nondiscretionary and objectively determinable calendar date following such
Participant’s Separation from Service as a director of the Company and, if
applicable, shall specify the total number of any such installment payments.
Payment of any such installments and/or lump sum distributions shall commence on
the first business day of the month following the date or event selected by the
Participant in such election; provided, that the first such payment date elected
by the Participant shall not be earlier than January 1 of the year next
following the year with respect to which the related deferral election is made.
In the event that a Participant fails to timely and properly elect a time and/or
form of distribution under this paragraph 3 in respect of all or a portion of
amounts and/or Equity Awards pertaining to an election pursuant to paragraph 1
above made by such Participant on or after May 2, 2014, such Participant will be
deemed to have elected to receive one lump sum distribution of the applicable
deferred amount upon such Participant’s Separation from Service as a director of
the Company. Notwithstanding the foregoing, the payment of Pre-2005 Cash Account
balances shall be made in accordance with elections in effect as of May 2, 2014.
    
4.    Death of a Participant. Notwithstanding the provisions of paragraph 3,
upon a Participant’s death, the Company shall within 75 days thereafter pay
and/or distribute, as the case may be, to such Participant’s estate, or to such
beneficiary as such Participant may have designated by written notice to the
Company, the entire


4

--------------------------------------------------------------------------------





amount in such Participant’s Accounts at the date of such payment and
distribution, including any adjustments provided for in paragraph 2 above. A
Participant may, by like notice, cancel such designation, and may make a new
designation as provided in the Plan.
    
5.    Disability. Notwithstanding the provisions of paragraph 3, upon a
Participant’s becoming disabled, the Company shall within 75 days thereafter pay
and/or distribute, as the case may be, to such Participant the entire amount in
such Participant’s Accounts at the date of such payment and distribution,
including any adjustments provided for in paragraph 2 above. For purposes of
this Plan, unless otherwise required by Code Section 409A and the regulations or
guidance thereunder, a Participant shall be deemed to be disabled if the
Participant meets at least one of the following requirements: (a) the
Participant is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months, or (b) the Participant is, by reason of any medically
determinable physical or mental impairment that can be expected to result in
death or can be expected to last for a continuous period of not less than 12
months, receiving income replacement benefits for a period of not less than
three months under a disability benefit plan covering employees of the Company.


6.    Change in Control.


(a) In the event of a 409A Change in Control, as defined in paragraph 6(c)
below, the Company shall pay and/or distribute, as the case may be, to each
Participant the entire amount in such Participant’s Accounts at the date of such
payment and distribution, including any adjustments provided for in paragraph 2
above.


(b) Notwithstanding the foregoing, in the event that the first scheduled payment
date under paragraph 3 of any amount deferred under this Plan occurs prior to a
409A Change in Control, the provisions of paragraph 3 shall apply instead of
this paragraph 6.


(c) For purposes of this Plan, a 409A Change in Control shall mean the
occurrence of Change of Control (within the meaning of the Company Non-Employee
Directors’ Equity Plan”) that also constitutes a “change in the ownership of the
Company”, “change in the effective control of the Company”, and/or a “change in
the ownership of a substantial portion of the Company’s assets”, in each case,
within the meaning of Treasury Regulation Section 1.409A-3(i)(5) or such other
regulation or guidance issued under Code Section 409A.


7.    Changes in Election.


(a) A Participant who has a Post-2004 Cash Account and/or Equity Account may, by
like notice in any year, cancel any payment election under paragraph 3


5

--------------------------------------------------------------------------------





with respect to amounts deferred to the Participant’s Post-2004 Cash Account
and/or Equity Account, and any such cancelation shall be accompanied by a new
payment election, pursuant to which payment cannot commence earlier than the
first day of the month next following the fifth anniversary of the date such
amounts otherwise would have been paid, which new payment election shall become
effective on the 12-month anniversary of the date the election is made and shall
otherwise comply with Treasury Regulation Section 1.409A-2(b).


(b) All elections under the Plan shall be irrevocable; provided, however, that
the Company may, in compliance with Treasury Regulation Sections
1.409A-3(j)(4)(viii) or 1.409A-3(j)(4)(xii), cancel any deferral election.


8.    Status of Accounts. Accounts established pursuant to the Plan shall
represent unsecured obligations of the Company to pay to the respective
Participants the amounts in such Accounts in accordance with the Plan. The
Company shall have no obligation to actually invest any funds or hold any
property in respect of the notional investments described in paragraph 2. In no
event shall any trust be created in favor of any Participant, nor shall any
Participant have any property interest in any Account or in any other assets of
the Company. Accounts shall not be assignable by Participants except as and to
the extent provided in paragraph 4 above.
    
9.    Plan Amendment or Termination. The Plan may be amended from time to time,
and may be terminated at any time, by resolution of the Board. No such
amendments shall alter the date or dates for making payments in respect of
amounts theretofore credited to Accounts, and in case of such termination, the
Plan shall continue in full force and effect with respect to all amounts in
Accounts at the date of termination.
    
10.    Effective Date. The Plan initially became effective with respect to
annual retainer fees and attendance fees payable to directors for services on
and after January 1, 1985. The Plan as hereby amended and restated on November
11, 2016, shall be effective with respect to annual retainer fees and fees for
other services payable to directors for services on and after January 1, 2017.


Effective January 1, 2005, the Plan was amended to comply with the provisions of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”) and
the Proposed Treasury Regulations issued thereunder. Effective November 16,
2007, the Plan was further amended to clarify certain provisions in compliance
with Code Section 409A and the Final Treasury Regulations issued thereunder.
Each provision and term of such amendments should be interpreted accordingly,
but if any provision or term of such amendments would be prohibited by or be
inconsistent with Code Section 409A or would constitute a material modification
to the Plan, then such provision or term shall be deemed to be reformed to
comply with Code Section 409A or be ineffective to the extent it results in a
material modification to the Plan, without affecting the remainder of such
amendments. The amendments apply solely to amounts deferred on


6

--------------------------------------------------------------------------------





and after January 1, 2005, plus any amounts deferred prior to January 1, 2005,
that are not earned and vested as of such date (plus earnings on such amounts
deferred). Amounts deferred prior to January 1, 2005, that are earned and vested
as of December 31, 2004, including any earnings on such amounts credited prior
to, and on or after January 1, 2005, shall remain subject to the terms of the
Plan as in effect prior to January 1, 2005.


Effective November 14, 2008, the Plan was amended to permit deferrals of cash
dividend equivalent payments under Deferred Equity Units Awards (or similar
awards) granted under the Company’s Non-Employee Directors’ Equity Plan.


Effective November 9, 2012, the Plan was amended to remove certain inoperative
provisions and to amend the Plan’s deferral election procedures, including
permitting annual deferral elections relative to dividend equivalent payments.


Effective May 2, 2014, the Plan was amended to permit (i) deferrals of Equity
Awards, (ii) deferral of cash fees and dividend equivalent payments into
multiple investment options and (iii) deferral of fees in amounts between 10%
and 100%, inclusive.


Effective November 11, 2016, the Plan was amended to (i) remove certain
inoperative provisions and (ii) permit the deferral of annual retainer fees that
a Participant elects to receive in the form of Common Stock.




7